DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/802,848, filed on 08/02/2021, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1 and 5-12 are pending and have been examined.
Claims 3 and 4 have been cancelled by the applicant. 




	
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, and 11-12 are rejected as being unpatentable over Dawson, et al. Pre-Grant Publication No. 2018/0285931 A1 in view of Brubaker, Pre-Grant Publication No. 2009/0299857 A1 and in further view of Gusikhin, et al., Pre-Grant Publication No. 2020/0174737 A1 and in further view of Hot, Pre-Grant Publication No. 2019/0163429 A1.
Regarding Claims 1, 11, and 12, Dawson teaches:
 An advertisement display device (method) (vehicle)…, the device comprising:
a sensor or communicator attached to a host vehicle and configured to acquire a driving state of the host vehicle (see Figure 1 #’s 112 and 114, [0026], and [0027] in which the sensor portion detects speed and location, and in which the GPS portion detects position and speed of host vehicle)
a display attached to a rear surface of the host vehicle (see at least Figure 5 #510 and [0052])
a processor programmed to acquire the driving state of the host vehicle from the sensor or communicator  (see Figure 1 #106, and [0029]-[0030] in which processor portion receives driving state of the host vehicle from the sensor and GPS portions) 
calculate a duration of a visually recognizable time that is a time for which an occupant of another vehicle is able to visually recognize a video displayed on the display (see [0068]- [0070] in which duration during which nearby vehicle occupant would see advertisement is determined based on position and speed of 
instruct the display to display the advertisement (see [0068]-[0070])
Dawson, however, does not appear to specify:
determine that the host vehicles stops at a traffic signal that causes a stop state when the driving state of the host vehicle shifts to a stop state
calculate a duration of the host vehicle being stopped at the traffic signal as a visually recognizable time, the duration of the host vehicle being stopped at the traffic signal being calculated based on information acquired by road-to-vehicle communication with a roadside device corresponding to the traffic signal when the driving state of the host vehicle shifts to the stops state or information acquired from a server that manages an operation history of the traffic signal when the driving state of the host vehicle shifts to the stop state
Brubaker teaches:
determine that the host vehicles stops at a traffic signal that causes a stop state when the driving state of the host vehicle shifts to a stop state (see [0247]-[0248] and [0300])
calculate a duration of the host vehicle being stopped at the traffic signal as a visually recognizable time, the duration of the host vehicle being stopped at the traffic signal being calculated based on information acquired from a server that manages an operation history of the traffic signal when the driving state of the host vehicle shifts to the stop state (see [0247]-[0248] and [0337]-[0341] in which stored operation history of the traffic signal is retrieved from a database and used to determine a duration of the stop time in order to display content from the rear of the vehicle to other stopped vehicles during the stop duration) 
Brubaker with Dawson because Dawson already teaches relative velocity and position of another vehicle as a measure for when and for how long an ad should be displayed, and making the determination based on a stopped position would allow for another measure of position and duration in making a decision on display time and duration during a time of higher safety and attention, namely when the vehicle is stopped, especially since Dawson already uses sensor and GPS data that includes both position and velocity, and if the data showed the vehicle to be in a specific position with a velocity of “zero” the vehicle would be in a stopped state.
Dawson and Brubaker, however, does not appear to specify:
edit an advertisement such that its video time corresponds to the visually recognizable time
Gusikhin teaches:
edit an advertisement such that its video time corresponds to the visually recognizable time (see [0048]-[0049], [0060]-[0062], and [0067] in which the content length is edited, including on-the-fly/dynamically, in one of various manners, such as compressing or extending, in order for the content to be able to be shown during the length of the predicted stop time of the vehicle)
It would be obvious to one of ordinary skill in the art to combine Gusikhin with Dawson and Brubaker because Dawson already teaches relative velocity and position of another vehicle as a measure for when and for how long an ad should be displayed and selects already edited versions of advertisements based on the duration of time, as in [0068]-[0070], but does not teach dynamic editing, and dynamic editing based on a stopped state would allow for a more customized version to fit any length of time that might be needed, lessening need for creation and storage of what could be dozens of different versions if stop times go into numbers of minutes.
Dawson, Brubaker, and Gusikhin, however, does not appear to specify:
based on information acquired by road-to-vehicle communication with a roadside device corresponding to the traffic signal when the driving state of the host vehicle shifts to the stop state
Hot teaches:
based on information acquired by road-to-vehicle communication with a roadside device corresponding to the traffic signal when the driving state of the host vehicle shifts to the stop state (see at least Figure 2, [0017], [0038]-[0042] in which sensors in the traffic signals or other device near the intersection detect vehicles in a stop state and send the data to the controller which then facilitates display of advertisements while the vehicle is in the stop state)
It would be obvious to one of ordinary skill in the art to combine Hot with Dawson, Burbaker, and Gusikhin because Dawson already teaches relative velocity and position of another vehicle as  measured by other devices such as processors on the vehicle or cameras or sensors that image a particular area, and Brubaker already retrieves stop information for a traffic light from a remote database of a server and uses it to calculate a stop duration, and using roadside devices for measuring would allow for determination of stop state without need for a sensor on the person’s vehicle or tracking of location, allowing for targeting even when personal information through a vehicle device or from such as a mobile device are not available.

Regarding Claim 5, the combination of Dawson, Brubaker, Gusikhin, and Hot teaches:
the advertisement display device according to claim 1
Dawson further 
wherein the display controller stops displaying the advertisement on the display when there is no other vehicle in a range where the advertisement to be displayed on the display attached to the rear surface of the host vehicle is visually recognizable  (see [0045])

Regarding Claim 6, the combination of Dawson, Brubaker, Gusikhin, and Hot teaches:
the advertisement display device according to claim 1
Dawson further teaches:
a detector configured to detect another vehicle that is likely to travel in parallel with the host vehicle (see [0027], [0037], [0046]-[0048], [0070], and [0052] in which the sensors include detecting a vehicle for targeting that is on the side of the vehicle)
a side display attached to a side surface of the host vehicle (see Figure 5 #512, 514, and 516 and [0052])
wherein the processor is programmed to calculate a side visually recognizable time based on a relative speed of the host vehicle and the other vehicle detected by the detector when the driving state of the host vehicle is a traveling state (see [0027], [0030], [0037], [0046]-[0048], and [0070])
instruct the side display to display the advertisement when the driving state of the host vehicle is the traveling state (see [0052], [0030], [0037], [0046]-[0048], and [0070])

Regarding Claim 7, the combination of Dawson, Brubaker, Gusikhin, and Hot teaches:
the advertisement display device according to claim 6
Dawson further teaches:
wherein the detector detects the other vehicle that is likely to travel in parallel with the host vehicle and has a plurality of occupants based on information acquired by vehicle-to-vehicle communication with the other vehicle (see [0058]-[0062] in which target vehicle data is gathered and analyzed by the advertising vehicle system resident on the vehicle; (see also [0027], [0037], [0046]-[0048], [0070], and [0052] in which the sensors include detecting a vehicle for targeting that is traveling in motion in conjunction with the vehicle; see [0017] in which there can be a plurality of occupants)

Regarding Claim 8, the combination of Dawson, Brubaker, Gusikhin, and Hot teaches:
the advertisement display device according to claim 6
Dawson further teaches:
a camera configured to capture a periphery of the host vehicle, wherein the detector recognizes an image captured by the camera to detect the other vehicle that is likely to travel in parallel with the host vehicle and has a plurality of occupants (see [0036]-[0037] in which a camera captures images of the other vehicles for targeting, and [0052] in which the sensors are on all sides of the vehicles, which under broadest reasonable interpretation would include the “periphery” since not all sides could be in the main view of the driver or observer; see also [0017] in which there can be a plurality of occupants)

Regarding Claim 9, the combination of Dawson, Brubaker, Gusikhin, and Hot 
the advertisement display device according to claim 6
Dawson further teaches:
wherein the processor is programmed to calculate the relative speed of the host vehicle and the other vehicle based on information acquired by vehicle-to-vehicle communication with the other vehicle when the driving state of the host vehicle is the traveling state  (see [0058]-[0062] in which target vehicle data is gathered and analyzed by the advertising vehicle system resident on the vehicle; see also [0046]-[0048], and [0070] in which the relative speed of the vehicles is used in determining the advertisement display time)



Claim 10 is rejected as being unpatentable over Dawson, et al. Pre-Grant Publication No. 2018/0285931 A1 in view of Brubaker, Pre-Grant Publication No. 2009/0299857 A1 and in further view of Gusikhin, et al., Pre-Grant Publication No. 2020/0174737 A1 and in further view of Hot, Pre-Grant Publication No. 2019/0163429 A1 and in further view of Morris, Pre-Grant Publication No. 2018/0088991 A1.
Regarding Claim 10, the combination of Dawson, Brubaker, Gusikhin, and Hot teaches:
the advertisement display device according to claim 1
Dawson, Brubaker, Gusikhin, and Hot, however, does not appear to specify:
wherein the processor is programmed to instruct the display to display a still image advertisement on the display when the visually recognizable time is less than a reference time
Morris 
wherein the processor is programmed to instruct the display to display a still image advertisement on the display when the visually recognizable time is less than a reference time (see [0106])
It would be obvious to one of ordinary skill in the art to combine Morris with Dawson, Brubaker, Gusikhin, and Hot because Dawson already teaches playing a video or a still image to a user as in [0019] and teaches basing the timing and duration of the advertisement play on the viewing duration of the other vehicle, and selecting the type of content based on duration would allow for maximum advertising visual impact based on the time frame in which the other vehicle will actually see the advertisement.




Response to Arguments

   Regarding the rejections based on 35 USC 103
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Kim, et al., Pre-Grant Publication No. 2016/0140613 A1- roadside devices such as mounted on traffic poles gather speed and stop data for vehicles and store it in each corresponding traffic signal database for use in displaying advertisements to the stopped vehicles 
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682